UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/2009 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund October 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes96.7% Rate (%) Date Amount ($) Value ($) Advertising.1% Lamar Media, Gtd. Notes 6.63 8/15/15 189,000 a Aerospace & Defense.2% L-3 Communications, Gtd. Notes, Ser. B 6.38 10/15/15 475,000 Agriculture1.2% Altria Group, Gtd. Notes 8.50 11/10/13 1,585,000 1,840,527 Philip Morris International, Sr. Unscd. Notes 4.88 5/16/13 775,000 825,154 Asset-Backed Ctfs./Auto Receivables4.6% Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 4.47 1/12/12 135,525 136,717 Americredit Automobile Receivables Trust, Ser. 2005-DA, Cl. A4 5.02 11/6/12 869,407 889,797 Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A3A 5.42 5/7/12 644,819 656,753 Americredit Prime Automobile Receivables, Ser. 2007-2M, Cl. A3 5.22 6/8/12 1,382,822 1,407,198 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 389,146 b 301,620 Capital Auto Receivables Asset Trust, Ser. 2007-SN2, Cl. A4 1.28 5/16/11 1,075,000 b,c 1,078,294 Capital Auto Receivables Asset Trust, Ser. 2006-2, Cl. B 5.07 12/15/11 485,000 496,957 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 744,828 760,893 Carmax Auto Owner Trust, Ser. 2006-2, Cl. B 5.31 4/16/12 565,000 584,862 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. B 5.30 6/15/12 1,875,000 1,974,454 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 300,000 b 306,369 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. C 5.25 5/15/13 914,275 930,547 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. D 5.22 7/15/15 684,948 b 673,628 Triad Auto Receivables Owner Trust, Ser. 2007-B, Cl. A2A 5.30 10/12/11 253,742 255,290 Asset-Backed Ctfs./Credit Cards.3% Discover Card Master Trust, Ser. 2004-2, Cl. B2 0.49 5/15/12 400,000 c 399,371 GE Capital Credit Card Master Note Trust, Ser. 2005-1, Cl. B 0.42 3/15/13 275,000 c 273,601 Asset-Backed Ctfs./Home Equity Loans1.8% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 1,050,080 c 983,620 Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 1,704,695 c 1,288,872 Citigroup Mortgage Loan Trust, Ser. 2005-WF2, Cl. AF7 5.25 8/25/35 1,912,177 c 1,285,818 Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 163,452 163,909 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.69 7/25/35 232,800 c 224,532 Residential Asset Mortgage Products, Ser. 2003-RS9, Cl. MI1 5.80 10/25/33 495,677 c 262,918 Residential Funding Mortgage Securities II, Ser. 2005-HI3, Cl. A2 5.09 9/25/35 11,941 11,830 Automobiles.2% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 460,000 a Banks7.6% Bank of America, Sr. Unscd. Notes 7.38 5/15/14 1,880,000 2,107,010 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 470,000 481,023 Barclays Bank, Sr. Unscd. Notes 5.20 7/10/14 780,000 832,598 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 230,000 259,089 Barclays Bank, Sub. Notes 10.18 6/12/21 232,000 b 306,758 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 750,000 852,071 Charter One Bank, Sr. Unscd. Notes 5.50 4/26/11 1,435,000 1,499,282 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 2,250,000 2,346,651 JPMorgan Chase & Co., Sr. Unscd. Notes 4.85 6/16/11 900,000 943,590 JPMorgan Chase & Co., Sr. Unscd. Notes 5.38 1/15/14 2,385,000 2,571,829 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 705,000 a 727,543 Morgan Stanley, Sr. Unscd. Notes 6.00 4/28/15 300,000 321,385 Northern Trust, Sr. Unscd. Notes 5.30 8/29/11 575,000 614,716 PNC Funding, Gtd. Notes 5.40 6/10/14 760,000 823,485 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 1,075,000 c 1,105,973 Wells Fargo Capital XIII, Gtd. Bonds 7.70 12/29/49 1,470,000 c 1,374,450 Building & Construction.2% Masco, Sr. Unscd. Notes 0.60 3/12/10 390,000 c Chemicals.2% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 450,000 Commercial & Professional Services1.0% Aramark, Gtd. Notes 8.50 2/1/15 456,000 a 462,840 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 720,000 b 727,777 Erac USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 b 1,118,747 Commercial Mortgage Pass-Through Certificates8.8% Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A1 5.00 9/10/47 705,878 715,208 Bayview Commercial Asset Trust, Ser. 2006-SP1, Cl. A1 0.51 4/25/36 103,212 b,c 94,742 Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 0.60 4/25/34 245,866 b,c 174,101 Bayview Commercial Asset Trust, Ser. 2004-1, Cl. M2 1.44 4/25/34 339,347 b,c 165,722 Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B2 1.94 4/25/36 129,698 b,c 26,742 Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. B2 2.64 1/25/36 406,566 b,c 98,222 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B3 3.24 11/25/35 147,894 b,c 39,063 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.88 9/11/38 375,000 c 394,782 Citigroup Commercial Mortgage Trust, Ser. 2006-C5, Cl. A1 5.27 10/15/49 829,770 853,051 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C1, Cl. A2 5.51 2/15/39 1,200,000 1,218,412 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 1,300,000 b 1,316,250 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 460,000 b 465,308 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 1,035,000 b 1,056,994 Crown Castle Towers, Ser. 2005-1A, Cl. D 5.61 6/15/35 1,920,000 b 1,929,600 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 1,250,000 1,256,135 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 388,882 404,510 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.49 3/6/20 1,630,000 b,c 1,439,559 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.72 3/6/20 730,000 b,c 609,459 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.29 3/6/20 350,000 b,c 280,311 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A1 5.04 12/15/44 1,477,933 1,488,403 JP Morgan Chase Commercial Mortgage Securities, Ser. 2001-CIBC, Cl. D 6.75 3/15/33 955,000 976,211 JPMorgan chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 690,000 696,132 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.38 11/12/37 350,000 c 358,694 Morgan Stanley Capital I, Ser. 2005-HQ5, Cl. A2 4.81 1/14/42 665,032 666,777 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 1,341,321 1,397,937 SBA CMBS Trust, Ser. 2006-1A, Cl. A 5.31 11/15/36 1,695,000 b 1,703,475 Computers.4% Hewlett-Packard, Sr. Unscd. Notes 2.25 5/27/11 405,000 413,048 Hewlett-Parkard, Sr. Unscd. Notes 2.95 8/15/12 410,000 420,995 Diversified Financial Services5.4% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 130,000 137,101 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 155,000 174,222 American Express, Sr. Unscd. Notes 7.25 5/20/14 840,000 956,584 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 c 181,790 Amvescap, Gtd. Notes 5.38 2/27/13 380,000 385,209 Capital One Bank USA, Sub. Notes 8.80 7/15/19 765,000 907,618 Caterpillar Financial Services, Sr. Unscd. Notes 5.13 10/12/11 765,000 820,649 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 725,000 806,560 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 280,000 285,516 Credit Suisse Guernsey, Jr. Sub. Notes 5.86 12/31/49 660,000 c 547,800 Credit Suisse USA, Gtd. Notes 5.50 8/16/11 1,255,000 1,343,264 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 215,000 252,572 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 460,000 b 508,300 General Electric Capital, Sr. Unscd. Notes 4.80 5/1/13 1,155,000 1,214,929 General Electric Capital, Sr. Unscd. Notes, Ser. A 5.45 1/15/13 900,000 957,779 General Electric Capital, Sr. Unscd. Notes 5.90 5/13/14 245,000 268,408 Hutchison Whampoa International, Gtd. Notes 4.63 9/11/15 1,480,000 a,b 1,492,456 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 220,000 b 248,974 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 368,000 398,142 Leucadia National, Sr. Unscd. Notes 7.00 8/15/13 270,000 274,050 Electric Utilities4.4% AES, Sr. Unscd. Notes 7.75 10/15/15 470,000 475,288 Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 315,000 338,972 Columbus Southern Power, Sr. Unscd. Notes 6.05 5/1/18 150,000 161,143 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 410,000 471,760 Enel Finance International, Gtd. Notes 5.70 1/15/13 250,000 b 271,503 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 1,090,000 1,178,641 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 1,520,000 1,634,541 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 791,649 Nevada Power, Mortgage Notes 7.13 3/15/19 745,000 852,151 NiSource Finance, Gtd. Notes 0.98 11/23/09 641,000 c 640,819 NiSource Finance, Gtd. Notes 6.15 3/1/13 545,000 575,860 PacifiCorp, First Mortgage Bonds 6.90 11/15/11 2,265,000 2,512,268 Environmental Control1.2% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 210,000 223,416 Allied Waste North America, Gtd. Notes 7.25 3/15/15 310,000 326,249 Republic Services, Gtd. Notes 5.50 9/15/19 245,000 b 253,139 Veolia Environnement, Sr. Unscd. Notes 5.25 6/3/13 920,000 980,086 Waste Management, Gtd. Notes 6.38 3/11/15 725,000 807,879 Food & Beverages1.7% Anheuser-Busch InBev Worldwide, Gtd. Notes 7.20 1/15/14 1,565,000 b 1,764,666 Delhaize Group, Gtd. Notes 6.50 6/15/17 185,000 202,841 Diageo Capital, Gtd. Notes 7.38 1/15/14 975,000 1,136,730 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 145,000 156,341 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 116,000 115,130 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 131,000 132,310 SUPERVALU, Sr. Unscd. Bonds 7.50 5/15/12 175,000 a 181,125 SUPERVALU, Sr. Unscd. Bonds 7.50 11/15/14 50,000 50,125 SUPERVALU, Sr. Unscd. Notes 8.00 5/1/16 235,000 240,287 Foreign/Governmental1.0% Federal Republic of Brazil, Sr. Unscd. Notes 7.88 3/7/15 410,000 a 479,085 Province of Quebec, Unscd. Debs., Ser. PJ 6.13 1/22/11 685,000 728,495 Republic of Italy, Sr. Unscd. Notes 3.50 7/15/11 700,000 727,705 United Mexican States, Unscd. Notes, Ser. A 5.88 1/15/14 225,000 a 240,750 Health Care1.6% Community Health Systems, Gtd. Notes 8.88 7/15/15 460,000 474,950 Davita, Gtd. Notes 6.63 3/15/13 470,000 465,300 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 475,000 553,978 Medco Health Solutions, Sr. Unscd. Notes 7.25 8/15/13 725,000 813,827 Wyeth, Gtd. Notes 6.95 3/15/11 1,150,000 c 1,239,340 Machinery.1% Terex, Gtd. Notes 7.38 1/15/14 150,000 a Manufacturing.3% Bombardier, Sr. Unscd. Notes 8.00 11/15/14 600,000 b Media3.8% British Sky Broadcasting, Gtd. Notes 6.10 2/15/18 1,025,000 b 1,097,222 Cablevision Systems, Sr. Unscd. Notes, Ser. B 8.00 4/15/12 60,000 63,300 Comcast, Gtd. Notes 5.50 3/15/11 780,000 a 820,579 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 295,000 b 310,877 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 100,000 b 106,125 Dish DBS, Gtd. Notes 7.75 5/31/15 265,000 272,288 News America, Gtd. Notes 5.30 12/15/14 735,000 798,622 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 310,000 324,393 Reed Elsevier Capital, Gtd. Notes 7.75 1/15/14 900,000 1,034,952 Time Warner Cable, Gtd. Notes 5.40 7/2/12 1,400,000 1,496,194 Time Warner Cable, Gtd. Notes 6.20 7/1/13 1,380,000 1,513,087 Time Warner, Gtd. Notes 6.75 4/15/11 695,000 742,718 Mining.3% Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 540,000 582,450 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 50,000 57,875 Office And Business Equipment.4% Xerox, Sr. Unscd. Notes 8.25 5/15/14 730,000 Oil & Gas1.5% Anadarko Petroleum, Sr. Unscd. Notes 8.70 3/15/19 435,000 533,434 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 510,000 554,625 Husky Energy, Sr. Unscd. Notes 5.90 6/15/14 725,000 788,396 Marathon Oil, Sr. Unscd. Notes 6.50 2/15/14 445,000 495,462 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 478,390 Valero Energy, Gtd. Notes 9.38 3/15/19 435,000 515,668 Packaging & Containers.7% Bemis Company, Sr. Unscd. Notes 5.65 8/1/14 435,000 461,926 Crown Americas, Gtd. Notes 7.63 11/15/13 690,000 710,700 Owens-Brockway Glass Container, Gtd. Notes 6.75 12/1/14 400,000 401,000 Owens-Brockway Glass Container, Gtd. Notes 7.38 5/15/16 50,000 a 50,750 Paper & Paper Related.2% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 205,000 b 208,075 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 310,000 b 330,150 Pipelines.7% El Paso, Sr. Unscd. Notes 8.25 2/15/16 485,000 504,496 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.63 2/15/15 910,000 a 977,542 Property & Casualty Insurance1.8% Jackson National Life Global Funding, Sr. Scd. Notes 5.38 5/8/13 590,000 b 600,631 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 1,000,000 b 1,059,750 Nippon Life Insurance, Sub. Notes 4.88 8/9/10 1,050,000 b 1,054,697 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 870,000 874,206 Prudential Financial, Sr. Unscd. Notes 5.10 12/14/11 485,000 510,570 Real Estate2.7% Arden Realty, Gtd. Notes 5.25 3/1/15 475,000 491,861 Duke Realty, Sr. Unscd. Notes 5.88 8/15/12 600,000 616,252 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 345,000 331,795 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 305,000 316,459 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 1,165,000 1,115,541 HRPT Properties Trust, Sr. Unscd. Notes 0.90 3/16/11 462,000 c 436,103 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 165,000 153,477 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 550,000 552,405 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 300,000 302,888 Regency Centers, Gtd. Notes 5.88 6/15/17 370,000 349,049 Simon Property Group, Sr. Unscd. Notes 5.00 3/1/12 503,000 520,030 WEA Finance, Sr. Notes 7.13 4/15/18 660,000 b 682,690 WEA Finance, Gtd. Notes 7.50 6/2/14 320,000 b 348,889 Residential Mortgage Pass-Through Ctfs..3% GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.55 12/25/34 448,923 c 337,659 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.59 5/25/36 426,027 c 300,804 Retail.6% Autozone, Sr. Unscd. Notes 5.75 1/15/15 805,000 863,092 Staples, Gtd. Notes 9.75 1/15/14 405,000 491,235 State/Territory General Obligations1.3% Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 815,000 658,650 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 790,000 601,585 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 2,082,000 1,604,264 Telecommunications2.3% AT & T, Gtd. Notes 7.30 11/15/11 565,000 c 628,172 CC Holdings GS V, Sr. Scd. Notes 7.75 5/1/17 395,000 b 416,725 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 1,230,000 1,295,397 Telefonica Emisiones, Gtd. Notes 5.98 6/20/11 675,000 718,670 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 350,000 418,141 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 1,100,000 b 1,199,706 Vodafone Group, Sr. Unscd. Notes 5.00 9/15/15 450,000 476,573 Textiles & Apparel.2% Mohawk Industries, Sr. Unscd. Notes 6.50 1/15/11 520,000 c Transportation.6% Norfolk Southern, Sr. Unscd. Notes 8.63 5/15/10 1,250,000 U.S. Government Agencies/Mortgage-Backed12.3% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 173,364 d 174,556 4.00%, 3/1/10 - 4/1/10 3,997,725 d 4,052,341 4.50%, 7/15/13 4,940,000 d 5,389,120 6.50%, 6/1/32 2,660 d 2,884 Stripped Security, Interest Only Class, Ser. 1987, Cl. PI, 7.00%, 9/15/12 35,816 d,e 2,488 Federal National Mortgage Association: 4.00%, 2/1/10 - 5/1/10 1,031,178 d 1,042,745 Bonds, Ser. 1, 4.75%, 11/19/12 8,638,000 d 9,435,806 5.38%, 11/15/11 75,000 d 81,506 5.80%, 12/1/11 790,148 d 842,834 Gtd. Pass-Through Ctfs., Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 435,283 d 428,079 Government National Mortgage Association I: Ser. 2005-90, Cl. A, 3.76%, 9/16/28 1,644,916 1,691,236 Ser. 2005-34, Cl. A, 3.96%, 9/16/21 575,660 579,522 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 1,112,958 1,149,545 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 1,364,970 1,405,830 Ser. 2006-5, Cl. A, 4.24%, 7/16/29 141,933 146,888 Ser. 2005-59, Cl. A, 4.39%, 5/16/23 536,824 549,368 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 622,929 638,782 Government National Mortgage Association II: 7.00%, 12/20/30 - 4/20/31 18,536 20,351 7.50%, 11/20/29 - 12/20/30 20,101 22,757 U.S. Government Securities24.7% U.S. Treasury Notes: 2.50%, 3/31/13 4,842,000 a 4,985,372 2.75%, 7/31/10 1,135,000 1,156,104 3.50%, 2/15/18 3,662,000 a 3,733,241 4.63%, 8/31/11 14,435,000 a 15,442,635 4.88%, 4/30/11 18,175,000 a 19,336,510 4.88%, 5/31/11 10,280,000 a 10,968,688 Total Bonds and Notes (cost $215,317,809) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.06%, 1/14/10 (cost $174,977) 175,000 f Other Investment1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,891,000) 2,891,000 g Investment of Cash Collateral for Securities Loaned14.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $31,920,161) 31,920,161 g Total Investments (cost $250,303,947) 112.3% Liabilities, Less Cash and Receivables (12.3%) Net Assets 100.0% a All or a portion of these securities are on loan. At October 31, 2009, the total market value of the fund's securities on loan is $30,980,338 and the total market value of the collateral held by the fund is $31,920,161. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, these securities amounted to $26,485,316 or 11.8% of net assets. c Variable rate securityinterest rate subject to periodic change. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. e Notional face amount shown. f Held by a broker as collateral for open financial futures positions. g Investment in affiliated money market mutual fund. At October 31, 2009, the aggregate cost of investment securities for income tax purposes was $250,303,947. Net unrealized appreciation on investments was $2,542,622 of which $7,023,882 related to appreciated investment securities and $4,481,260 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES October 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2009 ($) Financial Futures Long U.S. Treasury 2 Year Notes 174 37,864,032 December 2009 318,095 U.S. Treasury 5 Year Notes 258 30,044,907 December 2009 73,696 Financial Futures Short U.S. Treasury 10 Year Notes 198 (23,484,656) December 2009 (310,656) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN October 31,2009 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 5-Year USD LIBOR-BBA, November 2009 @ 2.92 4,428,000 a (53,820) 5-Year USD LIBOR-BBA, November 2009 @ 2.72 6,476,000 a (32,620) Put Options: 5-Year USD LIBOR-BBA, November 2009 @ 2.92 4,428,000 a (13,309) 5-Year USD LIBOR-BBA, November 2009 @ 2.72 6,476,000 a (25,028) (Premiums received $162,622) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: U.S. Treasury Securities - 55,797,540 - Asset-Backed - 15,347,850 - Corporate Bonds - 93,690,739 - Foreign Government - 2,176,035 - Municipal Bonds - 2,864,499 - U.S. Government - 27,656,638 - Agencies/Mortgage-Backed Residential Mortgage-Backed - 638,463 - Commercial Mortgage-Backed - 19,825,800 - Mutual Funds 34,811,161 - - Other Financial Instruments+ 391,791 - - Liabilities ($) Other Financial Instruments+ (310,656) (124,777) - +Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swap transactions and forward foreign currency exchange contracts ( forward contracts ) are valued each business day by an independent pricing service (the Service ) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuers and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchange s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. The fund may purchase and write (sell) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bear the market risk of an unfavorable change in the price of the security underlying the written option. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund October 31, 2009 (Unaudited) Principal Bonds and Notes99.1% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.63%, 4/15/13 2,210,443 a,b 2,232,548 1.38%, 7/15/18 710,540 a,b 714,814 1.63%, 1/15/15 4,413,353 a,b 4,568,853 1.75%, 1/15/28 741,672 a,b 715,598 1.88%, 7/15/15 4,027,396 a,b 4,227,191 2.00%, 1/15/14 2,205,072 a,b 2,317,566 2.00%, 7/15/14 5,393,435 a 5,695,554 2.00%, 1/15/16 4,566,618 a,b 4,809,219 2.00%, 1/15/26 6,009,452 a,b 6,076,121 2.38%, 4/15/11 6,227,711 a,b 6,448,115 2.38%, 1/15/17 1,278,781 a 1,380,584 2.38%, 1/15/25 5,717,431 a 6,089,510 2.38%, 1/15/27 1,123,616 a,b 1,190,682 2.50%, 7/15/16 5,615,440 a,b 6,108,987 2.50%, 1/15/29 537,750 a 580,014 2.63%, 7/15/17 3,416,308 a,b 3,763,545 3.00%, 7/15/12 5,791,158 a,b 6,225,043 3.38%, 1/15/12 1,215,350 a 1,301,944 3.63%, 4/15/28 5,378,402 a 6,682,245 3.88%, 4/15/29 3,820,015 a 4,935,280 Total Bonds and Notes (cost $73,705,077) Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $281,000) 281,000 c Investment of Cash Collateral for Securities Loaned38.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $29,681,518) 29,681,518 c Total Investments (cost $103,667,595) 138.2% Liabilities, Less Cash and Receivables (38.2%) Net Assets 100.0% a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b All or a portion of these securities are on loan. At October 31, 2009, the total market value of the fund's securities on loan is $26,860,729 and the total market value of the collateral held by the fund is $29,681,518. c Investment in affiliated money market mutual fund. At October 31, 2009, the aggregate cost of investment securities for income tax purposes was $103,667,595. Net unrealized appreciation on investments was $2,358,336. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: U.S. Treasury Securities - 76,063,413 - Mutual Funds 29,962,518 - - The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and options are valued each business day by an independent pricing service (the Service ) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31, 2009, these disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund October 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes114.8% Rate (%) Date Amount ($) Value ($) Advertising.1% Lamar Media, Gtd. Notes 6.63 8/15/15 1,673,000 Aerospace & Defense.2% L-3 Communications, Gtd. Notes, Ser. B 6.38 10/15/15 3,140,000 Agriculture.7% Altria Group, Gtd. Notes 9.70 11/10/18 5,100,000 6,288,871 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 2,175,000 2,343,393 Asset-Backed Ctfs./Auto Receivables4.6% Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A3B 0.27 5/7/12 430,783 a 428,780 Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2B 1.99 1/12/12 1,020,959 a 1,022,968 Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 4.47 1/12/12 40,658 41,015 Americredit Automobile Receivables Trust, Ser. 2006-RM, Cl. A2 5.42 8/8/11 1,321,511 1,344,807 Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A3A 5.42 5/7/12 2,579,278 2,627,012 Americredit Prime Automobile Receivables, Ser. 2007-2M, Cl. A3 5.22 6/8/12 7,925,681 8,065,393 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. B 5.35 9/9/13 70,000 71,307 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. C 5.43 2/10/14 70,000 70,311 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 6,504,306 b 5,041,367 Capital Auto Receivables Asset Trust, Ser. 2007-SN2, Cl. A4 1.28 5/16/11 6,190,000 a,b 6,208,966 Capital Auto Receivables Asset Trust, Ser. 2005-1, Cl. C 4.73 9/15/10 29,680 29,709 Capital Auto Receivables Asset Trust, Ser. 2007-3, Cl. A3A 5.02 9/15/11 1,406,103 1,430,926 Capital Auto Receivables Asset Trust, Ser. 2005-1, Cl. D 6.50 5/15/12 2,400,000 b 2,403,456 Capital Auto Receivables Asset Trust, Ser. 2007-1, Cl. D 6.57 9/16/13 1,708,000 b 1,635,960 Capital Auto Receivables Asset Trust, Ser. 2006-1, Cl. D 7.16 1/15/13 1,050,000 b 1,073,317 Capital One Auto Finance Trust, Ser. 2007-A, Cl. A3B 0.25 8/15/11 284,818 a 284,679 Capital One Auto Finance Trust, Ser. 2007-B, Cl. A3B 0.25 4/15/12 1,872,408 a 1,866,890 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 939,261 959,520 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 340,000 350,642 Ford Credit Auto Owner Trust, Ser. 2007-B, Cl. B 5.69 11/15/12 7,205,000 7,673,722 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 3,825,000 b 3,906,210 Ford Credit Auto Owner Trust, Ser. 2006-B, Cl. D 7.12 2/15/13 1,600,000 b 1,679,428 Household Automotive Trust, Ser. 2005-3, Cl. A4 4.94 11/19/12 1,120,469 1,151,463 Household Automotive Trust, Ser. 2006-1, Cl. A3 5.43 6/17/11 1,201,425 1,215,037 Hyundai Auto Receivables Trust, Ser. 2007-A, Cl. A3A 5.04 1/17/12 266,631 272,297 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. C 5.25 5/15/13 444,261 452,167 JP Morgan Auto Receivables Trust, Ser. 2007-A, Cl. A3 5.19 2/15/11 972,866 b 977,538 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. D 5.22 1/15/11 3,864,421 b 3,800,559 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 285,000 293,534 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 1,160,000 1,120,766 WFS Financial Owner Trust, Ser. 2005-3, Cl. B 4.50 5/17/13 323,433 324,200 WFS Financial Owner Trust, Ser. 2005-3, Cl. C 4.54 5/17/13 50,000 50,388 Asset-Backed Ctfs./Credit Cards.6% Citibank Credit Card Issuance Trust, Ser. 2006-C4, Cl. C4 0.46 1/9/12 2,500,000 a 2,490,216 GE Capital Credit Card Master Note Trust, Ser. 2005-1, Cl. B 0.42 3/15/13 1,600,000 a 1,591,858 Washington Mutual Master Note Trust, Ser. 2007-B1, Cl. B1 4.95 3/17/14 3,945,000 b 3,991,078 Asset-Backed Ctfs./Home Equity Loans1.4% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 840,064 a 786,896 Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 3,731,436 a 2,821,234 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.67 5/25/35 1,451,816 a 1,418,772 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 3,822,306 a 3,082,929 Citigroup Mortgage Loan Trust, Ser. 2005-WF2, Cl. AF7 5.25 8/25/35 1,539,069 a 1,034,926 CS First Boston Mortgage Securities, Ser. 2005-FIX1, Cl. A5 4.90 5/25/35 267,945 a 213,705 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.64 3/25/35 2,674,510 a 2,533,960 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.69 7/25/35 1,417,965 a 1,367,607 JP Morgan Mortgage Acquisition, Ser. 2007-CH1, Cl. AF1B 5.94 11/25/36 32,486 a 32,074 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.37 1/25/36 806,857 a 771,524 Option One Mortgage Loan Trust, Ser. 2004-2, Cl. M2 1.29 5/25/34 1,080,813 a 829,795 Residential Asset Mortgage Products, Ser. 2005-RS2, Cl. M2 0.72 2/25/35 3,690,000 a 862,663 Residential Asset Mortgage Products, Ser. 2005-RS2, Cl. M3 0.79 2/25/35 1,090,000 a 83,563 Residential Asset Mortgage Products, Ser. 2003-RS9, Cl. MI1 5.80 10/25/33 47,315 a 25,097 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.50 11/25/35 2,507,041 a 2,275,656 Asset-Backed Ctfs./Manufactured Housing.3% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 1,048,135 1,051,063 Origen Manufactured Housing, Ser. 2004-B, Cl. A2 3.79 12/15/17 54 53 Origen Manufactured Housing, Ser. 2005-B, Cl. A2 5.25 12/15/18 1,385,724 1,376,146 Origen Manufactured Housing, Ser. 2005-B, Cl. M2 6.48 1/15/37 1,745,000 1,374,251 Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 6.75 3/7/29 80,000 a 76,128 Automobiles.2% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 3,004,000 c Banks5.0% BAC Capital Trust XIV, Bank Gtd. Notes 5.63 12/31/49 6,605,000 a 4,640,013 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 1,655,000 1,693,815 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 545,000 613,929 Barclays Bank, Sub. Notes 10.18 6/12/21 1,508,000 b 1,993,924 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 9,785,000 10,205,324 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 330,000 338,280 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 90,000 96,063 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 4,465,000 4,717,969 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 4,790,000 5,136,786 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 245,000 c 252,834 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 475,000 a 392,374 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 1,680,000 1,778,416 Morgan Stanley, Sr. Unscd. Notes 5.75 8/31/12 1,365,000 c 1,463,565 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 2,100,000 2,288,691 NB Capital Trust IV, Bank Gtd. Cap. Secs. 8.25 4/15/27 1,290,000 1,283,550 Northern Trust, Sr. Unscd. Notes 5.30 8/29/11 65,000 69,490 PNC Funding, Gtd. Notes 0.42 1/31/12 85,000 a 82,098 PNC Funding, Bank Gtd. Notes 6.70 6/10/19 3,100,000 3,467,350 Sovereign Bancorp, Sr. Unscd. Notes 0.52 3/23/10 4,790,000 a 4,784,587 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 1,070,000 a 1,100,829 USB Capital IX, Gtd. Notes 6.19 10/29/49 8,315,000 a 6,464,913 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 10,855,000 a 10,149,425 Building & Construction.3% Masco, Sr. Unscd. Notes 0.60 3/12/10 3,605,000 a Chemicals.3% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 2,885,000 3,299,096 Praxair, Sr. Unscd. Notes 5.25 11/15/14 110,000 122,209 Praxair, Sr. Unscd. Notes 5.38 11/1/16 45,000 49,294 Commercial & Professional Services1.3% Aramark, Gtd. Notes 8.50 2/1/15 2,978,000 c 3,022,670 Ceridian, Sr. Unscd. Notes 11.25 11/15/15 900,000 a,c 870,750 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 550,000 b 555,941 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 6,150,000 b 6,309,894 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 220,000 b 213,076 ERAC USA Finance, Gtd. Notes 7.95 12/15/09 2,315,000 b 2,328,948 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 3,125,000 3,250,000 Commercial Mortgage Pass-Through Ctfs.11.1% Bayview Commercial Asset Trust, Ser. 2006-SP1, Cl. A1 0.51 4/25/36 206,423 a,b 189,484 Bayview Commercial Asset Trust, Ser. 2006-SP2, Cl. A 0.52 1/25/37 3,217,612 a,b 1,743,045 Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 0.60 4/25/34 621,069 a,b 439,786 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. A2 0.64 11/25/35 2,714,543 a,b 1,408,468 Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. M6 0.88 4/25/36 639,055 a,b 145,219 Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. M5 0.89 1/25/36 996,086 a,b 341,123 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B1 1.34 11/25/35 53,764 a,b 12,314 Bayview Commercial Asset Trust, Ser. 2004-1, Cl. M2 1.44 4/25/34 300,930 a,b 146,961 Bayview Commercial Asset Trust, Ser. 2006-2A, Cl. B2 1.71 7/25/36 507,659 a,b 105,080 Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B2 1.94 4/25/36 132,645 a,b 27,350 Bayview Commercial Asset Trust, Ser. 2006-2A, Cl. B3 2.94 7/25/36 428,337 a,b 104,887 Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B3 3.19 4/25/36 642,592 a,b 157,364 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B3 3.24 11/25/35 833,585 a,b 220,175 Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. B3 3.74 1/25/36 130,682 a,b 32,229 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 257,190 a 258,961 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A2 4.25 7/11/42 2,030,263 2,038,868 Bear Stearns Commercial Mortgage Securities, Ser. 2005-T18 Cl. A2 4.56 2/13/42 3,475,000 a 3,476,138 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 4.57 7/11/42 110,000 110,197 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PW10, Cl. A4 5.41 12/11/40 1,905,000 a 1,898,506 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 5,055,000 a 4,893,746 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW13, Cl. A3 5.52 9/11/41 35,000 34,415 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 6,845,000 a 6,904,769 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.88 9/11/38 715,000 a 752,718 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 12/10/49 2,542,000 a 2,326,136 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.44 5/15/23 5,336,545 a,b 4,764,560 Crown Castle Towers, Ser. 2005-1A, Cl. AFX 4.64 6/15/35 1,850,000 b 1,863,875 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 5,760,000 b 5,832,000 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 4,670,000 b 4,723,892 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 925,000 b 944,656 Crown Castle Towers, Ser. 2005-1A, Cl. D 5.61 6/15/35 4,730,000 b 4,753,650 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 2,475,000 b 2,526,356 Crown Castle Towers, Ser. 2006-1A, Cl. E 6.07 11/15/36 1,135,000 b 1,157,700 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 1,257,173 1,256,721 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 50,000 50,245 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 3,345,000 a 3,452,517 CS First Boston Mortgage Securities, Ser. 2005-C5, Cl. A4 5.10 8/15/38 6,230,000 a 6,091,093 CS First Boston Mortgage Securities, Ser. 2001-CF2, Cl. G 6.93 2/15/34 130,000 b 122,870 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 2,352,263 2,446,793 GMAC Commercial Mortgage Securities, Ser. 2004-C3, Cl. A3 4.21 12/10/41 1,150,511 1,154,073 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A2 4.22 4/10/40 941,799 950,963 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.49 3/6/20 1,630,000 a,b 1,439,559 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.68 3/6/20 610,000 a,b 514,513 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.72 3/6/20 5,680,000 a,b 4,742,091 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. G 0.76 3/6/20 3,110,000 a,b 2,578,723 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. H 0.89 3/6/20 25,000 a,b 20,496 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.29 3/6/20 2,380,000 a,b 1,906,113 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 1.54 3/6/20 6,725,000 a,b 5,213,877 Greenwich Capital Commercial Funding, Ser. 2004-GG1, Cl. A7 5.32 6/10/36 650,000 a 665,213 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 4,015,000 4,050,681 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 1,250,000 1,254,062 LB Commercial Conduit Mortgage Trust, Ser. 1999-C1, Cl. B 6.93 6/15/31 47,063 47,023 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A2 3.99 10/15/29 4,263,973 4,262,878 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. A5 4.74 7/15/30 2,280,000 2,247,358 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A2 4.44 11/12/35 2,221,916 2,246,104 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 3,674,966 a 3,756,802 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A4 5.29 1/12/44 1,665,000 a 1,643,357 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.38 11/12/37 300,000 a 307,452 Merrill Lynch Mortgage Trust, Ser. 2002-MW1, Cl. A3 5.40 7/12/34 846,200 862,126 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.41 11/12/37 4,035,000 a 4,057,151 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.10 6/12/46 5,485,000 a 5,382,920 Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. AAB 5.33 12/15/43 100,000 100,345 Morgan Stanley Capital I, Ser. 2007-HQ11, Cl. A4 5.45 2/12/44 8,855,000 a 7,945,012 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/42 4,280,000 a 4,232,920 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 60,128 62,666 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A3 6.54 2/15/31 22,899 23,781 SBA CMBS Trust, Ser. 2006-1A, Cl. A 5.31 11/15/36 1,550,000 b 1,557,750 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 1,925,000 b 1,915,375 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.07 8/15/39 495,000 a 520,188 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 1,011,572 1,010,653 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C34, Cl. A3 5.68 5/15/46 5,850,000 5,486,228 Diversified Financial Services6.4% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 1,420,000 1,497,568 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 1,665,000 1,871,483 American Express, Sr. Unscd. Notes 7.25 5/20/14 5,255,000 5,984,347 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 3,441,000 a 2,950,658 Boeing Capital, Sr. Unscd. Notes 7.38 9/27/10 1,065,000 1,128,948 BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 2,905,000 b 2,974,508 Capital One Bank USA, Sub. Notes 8.80 7/15/19 3,490,000 4,140,637 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 3,555,000 4,181,651 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 1,820,000 1,855,852 Credit Suisse Guernsey, Jr. Sub. Notes 5.86 12/31/49 2,930,000 a 2,431,900 Credit Suisse USA, Gtd. Notes 5.50 8/16/11 1,215,000 1,300,451 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 4,125,000 4,845,852 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 3,000,000 b 3,315,000 General Electric Capital, Sr. Unscd. Notes 5.25 10/19/12 1,390,000 1,494,931 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 6,415,000 6,613,422 Genworth Global Funding Trusts, Scd. Notes 5.20 10/8/10 10,000 10,181 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 3,820,000 b 3,879,393 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 1,390,000 b 1,573,062 Invesco, Gtd. Notes 5.38 2/27/13 380,000 385,210 Invesco, Gtd. Notes 5.38 12/15/14 25,000 24,066 Invesco, Gtd. Notes 5.63 4/17/12 6,510,000 6,685,099 Jefferies Group, Sr. Unscd. Notes 5.88 6/8/14 100,000 103,088 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 850,000 667,475 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 473,000 511,742 Leucadia National, Sr. Unscd. Notes 7.00 8/15/13 1,745,000 1,771,175 Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 7,720,000 7,334,000 MBNA Capital, Bank Gtd. Cap. Secs., Ser. A 8.28 12/1/26 2,285,000 2,273,575 MBNA, Sr. Unscd. Notes 6.13 3/1/13 1,345,000 1,431,821 Merrill Lynch & Co., Sr. Unscd. Notes, Ser. C 4.25 2/8/10 1,450,000 1,463,695 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,025,000 1,014,726 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 50,000 51,757 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 107,392 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 2,515,000 b 2,656,270 Reynolds Group Escrow, Sr. Scd. Notes 7.75 10/15/16 2,545,000 b 2,296,863 Electric Utilities3.4% AES, Sr. Unscd. Notes 7.75 10/15/15 3,515,000 c 3,554,544 AES, Sr. Unscd. Notes 8.00 10/15/17 1,485,000 c 1,499,850 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 910,000 950,877 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 66,421 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 c 708,763 Consumers Energy, First Mortgage Bonds, Ser. O 5.00 2/15/12 1,160,000 c 1,228,228 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 1,585,000 c 1,823,755 Duke Energy Carolinas, Sr. Unscd. Notes 5.63 11/30/12 50,000 55,161 Enel Finance International, Gtd. Notes 5.70 1/15/13 275,000 b 298,653 Enel Finance International, Gtd. Bonds 6.25 9/15/17 8,965,000 b 9,858,640 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 329,000 355,755 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 1,570,000 1,688,309 IPALCO Enterprises, Sr. Scd. Notes 8.63 11/14/11 140,000 a 144,550 National Grid, Sr. Unscd. Notes 6.30 8/1/16 3,577,000 3,911,228 Nevada Power, Mortgage Notes 6.50 8/1/18 2,620,000 2,872,565 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 434,081 NiSource Finance, Gtd. Notes 0.98 11/23/09 4,410,000 a 4,408,756 NiSource Finance, Gtd. Notes 5.25 9/15/17 650,000 625,665 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,530,000 1,579,806 NiSource Finance, Gtd. Notes 7.88 11/15/10 720,000 758,706 NRG Energy, Gtd. Notes 7.38 1/15/17 3,135,000 3,111,488 Pepco Holdings, Sr. Unscd. Notes 0.99 6/1/10 2,540,000 a 2,509,802 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 600,474 Entertainment.2% Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 3,055,000 b Environmental Control1.1% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 1,025,000 1,090,485 Allied Waste North America, Gtd. Notes 7.25 3/15/15 1,490,000 1,568,098 Republic Services, Gtd. Notes 5.50 9/15/19 3,225,000 b 3,332,141 Veolia Environnement, Sr. Unscd. Notes 5.25 6/3/13 3,820,000 4,069,488 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 2,395,000 2,660,270 Waste Management, Gtd. Notes 7.38 3/11/19 925,000 1,080,280 Food & Beverages2.2% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 7,330,000 b,c 9,277,962 Delhaize Group, Gtd. Notes 6.50 6/15/17 75,000 82,233 Diageo Capital, Gtd. Notes 7.38 1/15/14 4,010,000 4,675,167 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 165,000 177,905 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 5,410,000 5,866,544 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 2,318,000 c 2,300,615 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 2,617,000 2,643,170 SUPERVALU, Sr. Unscd. Bonds 7.50 5/15/12 1,150,000 c 1,190,250 SUPERVALU, Sr. Unscd. Bonds 7.50 11/15/14 315,000 315,788 SUPERVALU, Sr. Unscd. Notes 8.00 5/1/16 1,415,000 1,446,838 Foreign/Governmental1.1% Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 4,540,000 4,875,960 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 2,795,000 c 2,996,673 Republic of Italy, Sr. Unscd. Notes 5.38 6/12/17 2,850,000 3,131,723 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 2,910,000 c 3,033,675 Health Care1.6% Bausch & Lomb, Sr. Unscd. Notes 9.88 11/1/15 2,450,000 c 2,548,000 Biomet, Gtd. Notes 11.63 10/15/17 3,810,000 4,195,763 Community Health Systems, Gtd. Notes 8.88 7/15/15 2,995,000 3,092,338 Davita, Gtd. Notes 6.63 3/15/13 3,050,000 c 3,019,500 HCA, Sr. Unscd. Notes 6.30 10/1/12 2,370,000 2,334,450 HCA, Sr. Unscd. Notes 6.75 7/15/13 2,765,000 c 2,702,788 HCA, Sr. Unscd. Notes 7.88 2/1/11 545,000 558,625 HCA, Sr. Unscd. Notes 8.75 9/1/10 1,149,000 c 1,174,853 Wyeth, Gtd. Notes 6.95 3/15/11 580,000 a 625,058 Machinery.1% Terex, Gtd. Notes 7.38 1/15/14 900,000 Manufacturing.3% Bombardier, Sr. Unscd. Notes 8.00 11/15/14 3,600,000 b,c 3,708,000 Siemens Financieringsmaatschappij, Gtd. Notes 5.75 10/17/16 100,000 b 108,839 Media5.0% Cablevision Systems, Sr. Unscd. Notes, Ser. B 8.00 4/15/12 440,000 a 464,200 Comcast, Gtd. Notes 6.30 11/15/17 2,810,000 3,045,843 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 3,535,000 b 3,725,254 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 3,230,000 b,c 3,427,838 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 1,825,000 b 1,957,313 DirecTV Holdings, Gtd. Notes 5.88 10/1/19 1,130,000 b 1,163,973 DirecTV Holdings, Gtd. Notes 7.63 5/15/16 2,980,000 3,237,481 Discovery Communications, Gtd. Notes 5.63 8/15/19 1,010,000 1,040,551 Dish DBS, Gtd. Notes 7.75 5/31/15 3,500,000 c 3,596,250 News America Holdings, Gtd. Debs. 7.70 10/30/25 775,000 830,958 News America, Gtd. Notes 6.15 3/1/37 6,990,000 6,816,354 News America, Gtd. Notes 6.65 11/15/37 3,220,000 3,373,906 News America, Gtd. Debs. 7.63 11/30/28 90,000 96,949 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 6,130,000 6,414,616 Time Warner Cable, Gtd. Notes 5.85 5/1/17 3,740,000 3,937,315 Time Warner Cable, Gtd. Notes 6.75 7/1/18 5,430,000 5,987,612 Time Warner, Gtd. Notes 0.68 11/13/09 290,000 a 290,031 Time Warner, Gtd. Notes 5.88 11/15/16 11,335,000 12,168,542 Time Warner, Gtd. Notes 6.75 4/15/11 900,000 961,793 Mining.9% Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.38 4/1/17 2,885,000 3,105,677 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 3,340,000 3,602,564 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 1,755,000 2,031,413 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 2,410,000 2,819,700 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 5.50 5/15/12 792,000 835,242 Xerox, Sr. Unscd. Notes 5.65 5/15/13 1,075,000 1,130,535 Xerox, Sr. Unscd. Notes 8.25 5/15/14 1,145,000 1,320,509 Oil & Gas2.5% Anadarko Petroleum, Sr. Unscd. Notes 8.70 3/15/19 2,815,000 3,451,989 Chesapeake Energy, Gtd. Notes 7.50 6/15/14 165,000 167,475 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 6,230,000 6,775,125 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 2,850,000 3,300,673 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 1,480,000 1,738,062 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 795,000 801,956 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 4,060,000 4,447,153 Petrohawk Energy, Gtd. Notes 7.88 6/1/15 404,000 410,060 Petrohawk Energy, Gtd. Notes 10.50 8/1/14 515,000 563,925 PetroHawk Energy, Gtd. Notes 9.13 7/15/13 400,000 416,000 Range Resouces, Gtd. Notes 8.00 5/15/19 4,345,000 c 4,529,663 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 2,720,000 2,991,312 Valero Energy, Gtd. Notes 9.38 3/15/19 1,395,000 1,653,693 Packaging & Containers.8% Crown Americas, Gtd. Notes 7.63 11/15/13 575,000 592,250 Crown Americas, Gtd. Notes 7.75 11/15/15 5,375,000 5,509,375 Owens-Brockway Glass Container, Gtd. Notes 6.75 12/1/14 2,500,000 c 2,506,250 Owens-Brockway Glass Container, Gtd. Notes 7.38 5/15/16 960,000 974,400 Paper & Paper Related.3% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 1,310,000 b 1,329,650 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 2,035,000 b 2,167,275 Pipelines.9% ANR Pipeline, Sr. Unscd. Notes 7.00 6/1/25 50,000 51,870 El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 20,000 20,531 El Paso, Sr. Unscd. Notes 7.00 6/15/17 2,875,000 2,890,410 El Paso, Sr. Unscd. Notes 8.25 2/15/16 3,160,000 3,287,026 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 4,340,000 4,814,748 Property & Casualty Insurance2.6% ACE INA Holdings, Gtd. Notes 5.70 2/15/17 85,000 c 91,372 ACE INA Holdings, Gtd. Notes 5.80 3/15/18 2,300,000 c 2,495,116 Hanover Insurance Group, Sr. Unscd. Notes 7.63 10/15/25 1,745,000 1,526,875 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 3,025,000 b 2,805,688 Jackson National Life Global Funding, Sr. Scd. Notes 5.38 5/8/13 240,000 b 244,325 Lincoln National, Sr. Unscd. Notes 0.38 3/12/10 1,035,000 a 1,028,967 MetLife, Sr. Unscd. Notes 7.72 2/15/19 2,740,000 3,250,098 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 3,100,000 b,c 3,285,225 Nippon Life Insurance, Sub. Notes 4.88 8/9/10 4,100,000 b 4,118,339 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,960,000 4,983,982 Prudential Financial, Sr. Unscd. Notes 6.20 1/15/15 3,500,000 3,736,551 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 885,000 897,412 Willis North America, Gtd. Notes 6.20 3/28/17 1,500,000 1,469,574 Willis North America, Gtd. Notes 7.00 9/29/19 2,355,000 2,394,409 Real Estate3.8% Arden Realty, Gtd. Notes 5.25 3/1/15 700,000 724,848 Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 810,000 806,891 Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 2,015,000 2,071,674 Boston Properties, Sr. Unscd. Notes 6.25 1/15/13 140,000 148,937 Duke Realty, Sr. Unscd. Notes 5.88 8/15/12 790,000 811,399 Federal Realty Investment Trust, Sr. Unscd. Notes 5.40 12/1/13 1,525,000 1,515,626 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 550,000 528,949 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 1,625,000 1,686,055 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 142,199 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 7,695,000 7,368,316 Healthcare Realty Trust, Sr. Unscd. Notes 8.13 5/1/11 225,000 236,224 HRPT Properties Trust, Sr. Unscd. Notes 0.90 3/16/11 3,725,000 a 3,516,195 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 190,000 176,731 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 1,100,000 1,081,223 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 4,735,000 4,755,706 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 145,000 134,307 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 2,145,000 2,165,646 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 690,000 c 640,606 National Retail Properties, Sr. Unscd. Notes 6.15 12/15/15 3,180,000 3,013,524 Prologis, Sr. Unscd. Notes 6.63 5/15/18 2,830,000 2,734,533 Regency Centers, Gtd. Notes 5.25 8/1/15 1,777,000 1,720,738 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 198,109 Simon Property Group, Sr. Unscd. Notes 4.60 6/15/10 1,203,000 1,215,327 Simon Property Group, Sr. Unscd. Notes 4.88 8/15/10 2,105,000 2,155,067 Simon Property Group, Sr. Unscd. Notes 5.00 3/1/12 1,000,000 1,033,856 Simon Property Group, Sr. Unscd. Notes 5.75 5/1/12 260,000 275,267 WEA Finance, Sr. Notes 7.13 4/15/18 4,015,000 b 4,153,032 WEA Finance, Gtd. Notes 7.50 6/2/14 2,400,000 b 2,616,667 Residential Mortgage Pass-Through Ctfs..3% Impac CMB Trust, Ser. 2005-8, Cl. 2M2 0.99 2/25/36 2,640,680 a 1,171,040 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 1.74 2/25/36 2,135,636 a 876,796 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.59 5/25/36 1,891,718 a 1,335,679 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 1,733 a,b 1,431 Residential Funding Mortgage Securities I, Ser. 2004-S3, Cl. M1 4.75 3/25/19 916,370 700,832 Structured Asset Mortgage Investments, Ser. 1998-2, Cl. B 5.33 4/30/30 1,225 a 863 Terwin Mortgage Trust, Ser. 2006-9HGA, Cl. A1 0.32 10/25/37 138,566 a,b 133,613 Retail.9% Autozone, Sr. Unscd. Notes 5.75 1/15/15 3,040,000 3,259,379 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 2,469,952 b 2,812,238 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 2,642,000 2,585,717 Staples, Gtd. Notes 9.75 1/15/14 2,575,000 c 3,123,284 State/Territory General Obligations2.0% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 400,000 356,264 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 540,000 436,406 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 8,890,000 6,769,735 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.00 6/1/27 3,500,000 2,845,185 State of California Build America Taxable Various Purpose, Bonds 7.55 4/1/39 6,515,000 6,775,144 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 8,255,000 6,360,808 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 425,000 322,945 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 965,000 867,458 Steel.3% Arcelormittal, Sr. Unscd. Notes 9.85 6/1/19 2,845,000 Technology.1% Sungard Data Systems, Gtd. Notes 10.63 5/15/15 620,000 b Telecommunications3.2% AT & T, Sr. Unscd. Notes 5.60 5/15/18 9,035,000 9,576,811 CC Holdings GS V, Sr. Scd. Notes 7.75 5/1/17 5,665,000 b 5,976,575 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 5,830,000 b 6,358,443 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 1,510,000 1,615,700 Intelsat Subsidiary Holding, Gtd. Notes 8.88 1/15/15 1,055,000 b 1,064,231 Koninklijke KPN, Sr. Unscd. Bonds 8.00 10/1/10 200,000 212,008 Koninklijke KPN, Sr. Unscd. Bonds 8.38 10/1/30 10,000 12,721 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 3,775,000 3,975,709 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 595,000 617,464 Telecom Italia Capital, Gtd. Notes 7.72 6/4/38 1,485,000 1,727,435 Telefonica Emisiones, Gtd. Notes 5.98 6/20/11 3,835,000 4,083,113 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 40,000 44,465 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 2,285,000 2,729,864 Wind Acquisition Finance, Sr. Notes 11.75 7/15/17 2,355,000 b 2,672,925 Textiles.3% Mohawk Industries, Sr. Unscd. Notes 6.50 1/15/11 3,329,000 a Transportation.1% Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 830,000 903,697 Union Pacific, Sr. Unscd. Notes 6.65 1/15/11 60,000 63,344 U.S. Government Agencies.7% Federal National Mortgage Association, Notes 5.25 9/15/16 7,356,000 d 8,250,902 Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 219,536 239,566 U.S. Government Agencies/Mortgage-Backed35.0% Federal Home Loan Mortgage Corp.: 5.50% 5,600,000 d,e 5,959,626 3.50%, 9/1/10 148,598 d 149,619 4.50%, 2/1/39 11,337,299 d 11,478,560 5.00%, 10/1/18 - 6/1/37 22,495,006 d 23,395,054 5.50%, 11/1/22 - 1/1/38 29,128,745 d 30,852,697 6.00%, 7/1/17 - 12/1/37 20,133,098 d 21,461,614 6.50%, 3/1/14 - 3/1/32 634,566 d 686,900 7.00%, 3/1/12 4,456 d 4,656 7.50%, 12/1/25 - 1/1/31 32,388 d 36,577 8.00%, 10/1/19 - 10/1/30 15,230 d 17,187 8.50%, 7/1/30 1,066 d 1,226 Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 3,713,647 d 3,738,585 Multiclass Mortgage Participation Ctfs., Ser. 51, Cl. E, 10.00%, 7/15/20 170,700 d 171,118 Multiclass Mortgage Participation Ctfs. (Interest Only Obligations), Ser. 2752, 2,651,798 d,f 75,656 Multiclass Mortgage Participation Ctfs. (Interest Only Obligations), Ser. 2731, 2,672,693 d,f 75,272 Multiclass Mortgage Participation Ctfs. (Interest Only Obligations) Ser. 2750, Cl. IK, 5.00%, 3,188,827 d,f 82,827 Federal National Mortgage Association: 4.50% 21,855,000 d,e 22,128,188 5.00% 125,060,000 d,e 128,872,734 5.50% 27,725,000 d,e 29,470,816 6.00% 23,265,000 d,e 24,919,002 3.53%, 7/1/10 264,175 d 267,873 4.00%, 5/1/10 657,856 d 666,852 4.06%, 6/1/13 100,000 d 104,069 4.50%, 6/1/10 33,765 d 34,532 5.00%, 7/1/11 - 4/1/23 8,837,521 d 9,369,791 5.50%, 8/1/22 - 6/1/38 54,936,694 d 58,004,955 6.00%, 1/1/19 - 4/1/38 20,034,484 d 21,378,671 6.50%, 11/1/10 - 10/1/32 234,873 d 254,731 7.00%, 9/1/14 - 7/1/32 84,122 d 91,659 7.50%, 3/1/12 - 3/1/31 23,591 d 25,982 8.00%, 5/1/13 - 3/1/31 35,606 d 40,012 Pass-Through Ctfs., Ser. 2004-58, Cl. LJ, 5.00%, 7/25/34 6,885,446 d 7,265,993 Grantor Trust, Ser. 2001-T11, Cl. B, 5.50%, 9/25/11 285,000 d 304,447 Pass-Through Ctfs., Ser. 1988-16, Cl. B, 9.50%, 6/25/18 103,047 d 117,409 Government National Mortgage Association I: 5.50%, 4/15/33 3,425,982 3,641,121 6.00%, 1/15/29 34,175 36,675 6.50%, 4/15/28 - 9/15/32 83,481 90,137 7.00%, 12/15/26 - 9/15/31 21,615 23,903 7.50%, 12/15/26 - 11/15/30 6,486 7,361 8.00%, 1/15/30 - 10/15/30 20,279 23,304 8.50%, 4/15/25 5,508 6,323 9.00%, 10/15/27 10,457 12,114 9.50%, 2/15/25 3,667 4,231 9.50%, 11/15/17 148,500 161,632 Ser. 2004-43, Cl. A, 2.82%, 12/16/19 632,944 639,528 Ser. 2004-23, Cl. B, 2.95%, 3/16/19 571,825 573,692 Ser. 2004-57, Cl. A, 3.02%, 1/16/19 170,239 171,514 Ser. 2007-46, Cl. A, 3.14%, 11/16/29 2,882,263 2,906,677 Ser. 2004-25, Cl. AC, 3.38%, 1/16/23 285,814 287,180 Ser. 2004-77, Cl. A, 3.40%, 3/16/20 227,539 228,677 Ser. 2005-90, Cl. A, 3.76%, 9/16/28 1,053,485 1,083,151 Ser. 2005-34, Cl. A, 3.96%, 9/16/21 1,043,938 1,050,941 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 4,650,573 4,803,455 Ser. 2005-9, Cl. A, 4.03%, 5/16/22 113,683 115,822 Ser. 2007-52, Cl. A, 4.05%, 10/16/25 3,712,604 3,795,802 Ser. 2006-66, Cl. A, 4.09%, 1/16/30 1,473,552 1,519,203 Ser. 2004-51, Cl. A, 4.15%, 2/16/18 272,449 275,851 Ser. 2006-9, Cl. A, 4.20%, 8/16/26 196,023 201,151 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 1,262,597 1,300,392 Ser. 2006-55, Cl. A, 4.25%, 7/16/29 1,300,122 1,347,570 Ser. 2006-51, Cl. A, 4.25%, 10/16/30 130,792 135,768 Ser. 2005-59, Cl. A, 4.39%, 5/16/23 2,274,440 2,327,584 Ser. 2005-32, Cl. B, 4.39%, 8/16/30 6,409,114 6,548,966 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 595,845 611,008 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 5,057,859 5,131,079 Government National Mortgage Association II: 6.50%, 2/20/31 - 7/20/31 176,803 191,458 7.00%, 11/20/29 525 576 U.S. Government Securities12.3% U.S. Treasury Bonds; 4.25%, 5/15/39 25,683,000 c 25,751,240 U.S. Treasury Notes: 1.00%, 7/31/11 86,745,000 c 87,185,578 2.50%, 3/31/13 3,285,000 3,382,269 3.50%, 2/15/18 14,703,000 c 14,989,032 4.88%, 4/30/11 18,679,000 19,872,719 U.S. Treasury Strip; 0.00%, 2/15/36 9,190,000 g 2,950,688 Total Bonds and Notes (cost $1,424,841,255) Principal Short-Term Investments.5% Amount ($) Value ($) U.S. Treasury Bills: 0.07%, 12/17/09 775,000 774,971 0.07%, 1/14/10 5,390,000 h 5,389,704 Total Short-Term Investments (cost $6,164,169) Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,687,000) 14,687,000 i Investment of Cash Collateral for Securities Loaned10.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $132,861,304) 132,861,304 i Total Investments (cost $1,578,553,728) 127.1% Liabilities, Less Cash and Receivables (27.1%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, these securities amounted to $190,737,257 or 15.2% of net assets. c All or a portion of these securities are on loan. At October 31, 2009, the total market value of the fund's securities on loan is $129,701,424 and the total market value of the collateral held by the fund is $132,861,304. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. e Purchased on a forward commitment basis. f Notional face amount shown. g Security issued with a zero coupon. Income is recognized through the accretion of discount. h Partially held by a broker as collateral for open financial futures positions. i Investment in affiliated money market mutual fund. At October 31, 2009, the aggregate cost of investment securities for income tax purposes was $1,578,553,728. Net unrealized appreciation on investments was $19,929,736 of which $56,675,739 related to appreciated investment securities and $36,746,003 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES October 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2009 ($) Financial Futures Long U.S. Treasury 5 Year Notes 335 39,011,799 December 2009 413,510 U.S. Treasury 30 Year Bonds 277 33,283,281 December 2009 132,648 Financial Futures Short U.S. Treasury 10 Year Notes 715 (84,805,703) December 2009 (1,552,891) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN October 31, 2009 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 5-Year USD LIBOR-BBA, November 2009 @ 2.92 25,022,000 a (304,130) 5-Year USD LIBOR-BBA, November 2009 @ 2.72 37,089,000 a (186,822) 10-Year USD LIBOR-BBA, November 2009 @ 3.65 12,401,000 a (161,054) 10-Year USD LIBOR-BBA, September 2012 @ 4.50 62,000,000 a (4,010,330) Put Options: 5-Year USD LIBOR-BBA, November 2009 @ 2.92 25,022,000 a (75,207) 5-Year USD LIBOR-BBA, November 2009 @ 2.72 37,089,000 a (143,341) 10-Year USD LIBOR-BBA, November 2009 @ 3.65 12,401,000 a (100,243) 10-Year USD LIBOR-BBA, September 2012 @ 4.50 62,000,000 a (4,329,433) (Premiums received $9,566,538) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. At October 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 10/31/2009 ($) Purchases: Canadian Dollar, expiring 11/25/2009 3,185,000 3,091,483 2,943,537 (147,946) Argentine Peso, expiring 12/4/2009 23,780,000 6,199,166 6,190,492 (8,674) Mexican New Peso, expiring 12/4/2009 82,080,000 6,182,026 6,187,848 5,822 British Pound, expiring 11/25/2009 3,560,000 5,836,620 5,841,849 5,229 Brazilian Real, expiring 12/4/2009 10,760,000 6,166,189 6,065,075 (101,114) Malaysian Ringgit, expiring 11/25/2009 10,675,000 3,158,284 3,124,549 (33,735) Malaysian Ringgit, expiring 12/4/2009 20,980,000 6,157,006 6,138,541 (18,465) Russian Ruble, expiring 12/4/2009 181,290,000 6,181,043 6,159,594 (21,449) Sales: Proceeds ($) Euro, expiring 11/25/2009 2,090,000 3,123,860 3,075,551 48,309 Gross Unrealized Appreciation Gross Unrealized Depreciation Credit Default Swaps on Corporate Issues Upfront (Pay) Implied Premiums Unrealized Receive Credit Paid Appreciation/ Notional Fixed Rate Spread Market Value (Received) (Depreciation) Reference Obligation Amount ($) 2 (%) (%) 3 Sales Contracts: 1 Northern Tobacco, 5%, 6/1/2046 12/20/2011* 11,710,000 a 1.35 10.00% (1,820,355) - (1,801,912) Southern California Tobacco, 5%, 6/1/2037 12/20/2011* 11,710,000 a 1.35 10.00% (1,820,355) - (1,801,911) * Expiration Date Counterparties: a Citibank 1 If the fund is a seller of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the reference obligation or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative. The credit spread of a particular reference entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement. Wider credit spreads represent a deterioration of the reference entity's credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement. A credit spread identified as "Defaulted" indicates a credit event has occurred for the reference entity. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: U.S. Treasury Securities - 160,296,201 - Asset-Backed - 87,965,528 - Corporate Bonds - 570,262,699 - Foreign Government - 14,038,031 - Municipal Bonds - 24,733,945 - U.S. Government - 449,249,204 - Agencies/Mortgage-Backed Residential Mortgage-Backed - 4,220,254 - Commercial Mortgage-Backed - 139,913,320 - Mutual Funds 147,548,304 - - Other Financial Instruments+ 546,158 59,360 - Liabilities ($) Other Financial Instruments+ (1,552,891) (13,245,766) - + Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swap transactions and forward foreign currency exchange contracts ( forward contracts ) are valued each business day by an independent pricing service (the Service ) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchange s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. The fund may purchase and write (sell) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bear the market risk of an unfavorable change in the price of the security underlying the written option. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Swaps: The fund may enter into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract s term/event with the exception of forward started interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected on the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on corporate and sovereign issues entered into by the fund at October 31, 2009. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: December 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: December 23, 2009 By: /s/ James Windels James Windels Treasurer Date: December 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
